Case 2:20-cv-00132-BSM Document 16 Filed 07/22/20 Page 1 of 2

IN THE UNITED STATES DISTRICT COURT
FOR THE EASTERN DISTRICT OF ARKANSAS

DELTA DIVISION
EDRIN ALLEN PLAINTIFF
VS. NO. 2:20-cv-132 BSM
GIBBS FERGUSON in his official capacity as DEFENDANTS

City Attorney for McGehee; LARRY ALLEN

in his official capacity as Sheriff for Desha County;
SARAH FARRAR-PHILLIPS in her official

capacity as Chief Clerk of the 27" State District Court
(McGehee Department); and HENRY PENNY

STIPULATION OF DISMISSAL WITH PREJUDICE
PURSUANT TO FED. R. CIV. P, 41(a)

 

Plaintiff Edrin Allen and Defendants Gibbs Ferguson, Larry Allen, and Sarah Farrar-
Phillips, hereby stipulate to the dismissal of the above-captioned case with prejudice through
their undersigned counsel. Defendant Henry Penny has not yet appeared in this action. The terms
of this stipulation are as follows:

1. This action shall be dismissed with prejudice.

2. All parties shall be responsible for their own attorneys’ fees and costs.

3. Defendant Sarah Farrar-Phillips agrees that her office shall stop issuing pre-
litigation eviction notices on its letterhead.

4, The parties agree that the proper role of sheriffs in evictions is limited to serving
civil process, executing writs of possession, and giving information about the eviction process.

3. The parties agree that sheriffs and their agents lack authority to remove tenants

from their homes without a writ or other court order.
Case 2:20-cv-00132-BSM Document 16 Filed 07/22/20 Page 2 of 2

EDRIN ALLEN

By: Cuma Lutron

Amy PritchardArk. Bar No. 2010058
UALR BOWEN LEGAL CLINIC
120] MeMath Avenue

Little Rock, Arkansas 72202

(501) 916-5457

aranritchard((i valr.edu

GIBBS FERGUSON
City Attorney for McGehee

a

 

Jenna Agiains, Ark. Bar 2015082
ARKANSAS MUNICIPAL LEAGUE
P.O. Box 38

North Little Rock, AR 72115

(501) 978-6115

jenaadams(@arinLorg

SARAH FARRAR-PHILLIPS
Chief Clerk of the 27" State District Court

DA fone —
ay Te Ferguson, Ark. Bar 7 aoe
CITY OF MCGEHEE
209 Oak Street
McGehee, AR 71654
(870) 222-6660

LARRY ALLEN
Sheriff for Desha County

py TAMA ten dere

Gibbs Ferguson, Ark. B
CITY OF MCGEHEE
209 Oak Street
MeGehee, AR 71654
(870) 222-6660
